        Case 1:19-cv-08034-ALC-OTW Document 57 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JANE DOE,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :           ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On July 31, 2020, the parties appeared for a telephonic status conference. As directed at

the conference:

    •    Defendant to provide his contact information to the Court by August 7, 2020. Defendant
         may email the information to Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •    Defendant to review the Pro Se Consent to Electronic Service form sent to him on July
         31, 2020. If Defendant consents, he should email the completed form to
         Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •    Plaintiff to order the transcript of the July 31, 2020 conference and to provide the
         transcript to the pro se Defendant.

    The Plaintiff is directed to email a copy of this Order to the pro se Defendant and file proof

of service within seven days of this Order.

SO ORDERED.

                                                                  s/ Ona T. Wang
Dated: July 31, 2020                                                         Ona T. Wang
       New York, New York                                           United States Magistrate Judge
